NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

BRIAN E. ULRICH, MICHAEL E. JONES,
JOHN B. RUBINSKY, JOHN A. DUKES, JR.,
JOHN EVANGELISTA AND GERALD WIMBERLY,
Petitioners,

v.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND
UNITED STATES POSTAL SERVICE,

Intervenor.

2012-3035

“ Petition for review of the Merit Systems Protection
Board in consolidated case nos. PHO752100649-I-1,
PHO351110034-I-1, PHO351110035-I-1, PHO752110036-I-
1, PH0752110037-I-1, and SF0752110079-I-1.

ON MOTION

ORDER

ULRICH V. MSPB 2

The petitioners move without opposition to withdraw
their reply brief to the respondent’s brief and for an exten-
sion of time, until October 2, 2012, to file a single reply
brief to the response briefs of both the respondent and the
intervenor.

Upon consideration thereof,

IT ls ORDERED THAT:

The motions are granted The petitioners’ combined
reply brief is due on or before October 2, 2012.

FoR THE CoURT

 

 2 7  /s/ Jan Horbal
Date J an Horbaly
Clerk

cc: Dennis L. Friedman, Esq.
L. Misha Preheim, Esq.

Jeffrey Gauger, Esq. cong PEMSFOH
821 u`&mEFEniin`F/§?;zncun

SEP 2 7 2012
JAN HORBALY
CI.EHK